The Chief-Justice
delivered the opinion of the court.
Argument upon this ease is hardly necessary to sustain this decree.
Spivey was a squatter on public land, and having made improvements of value and established his home there, fearing to be “ entered out ” he applied to his relative (Ward) for a loan of $40 to pay for his forty acres and secure the results of the labor of himself and wife for eight or nine years. Ward lent him the money, but the Agent of the Internal Improvement Fund lands not coming as expected Spivey hands the money .back to Ward with a memorandum of the “ numbers ” and a request that Ward pay the money for the land for Spivey and hold the title deed until Spivey should pay him. A few days after Ward informs Spivey that “ that the deed has copie, it is all right,” and Spivey said to him hold on to the title as security until I pay you your money. When Ward lent Spivey the forty dollors he became Spivey’s creditor, and Ward paid for the land -with the money borrowed from him by Spivey. Six years more pass until the home of *863Spivey becomes worth $2,500 or more. Ward once meantime, in 1877, declined to take his pay in property, saying Spivey was not able to part with the property offered and support his family, and he (Ward) could wait longer. Ward never demanded payment so far as appears here.
In 1880 Dozier and Morrisette wanted Spivey’s orange grove, and Ward wanting more money than the $40 and interest, they bought it from Ward for $700. They knew that Spivey and wife had lived upon and cultivated the place as though it was their own. Dozier, who is the negotiator for himself and Morrisette, has known it near fourteen years, Morrisette for one year, and they knew its value. Denying their purposes to Spivey and his wife after looking at the place, and being told by Mrs. Spivey and by others, including Ward himself, that the land had been purchased for the occupants, and by Spivey and his wife' that it was their own, and that, they would not permit Ward to sell them out and dispossess them, they proceed on the same day, Saturday, at midnight, to have a deed made and acknowledged, (Dozier requesting the 'officer to go to take the acknowledgment,) and to deliver the purchase price on Monday morning before most people were out ■ of their beds, and befoi'e Spivey could, by ordinary diligence, obtain the aid of counsel to save his home and the fruits of his and his wife’s fourteen years of labor. The pretext that this midnight haste was on account of Ward’s desire to leave that part of the country early Monday morning is a very thin disguise, and it is evident that they were no less anxious to have him get out of the way than he was to go. It is very apparent from the testimony of disinterested witnesses that Dozier was notified by Spivey’s counsel of the true state of affairs on that Monday morning, before the delivery of the property, which was the “ first payment,” and he says himself that he “ made *864no effort to prevent them (Ward’s wife'and son-in-law) from taking the property away.” Dozier was then a purchaser with notice of the trust, given at that moment, and, disregarding it, he takes the land charged with the trust even though the conveyance was actually executed. See Tiffany & Bullard on Trusts and Trustees, 199 n. 1, and authorities cited.
Dozier and Morrisette, however, had notice of the long possession and residence of Spivey on the premises. This was sufficient to put them on their guard and to full inquiry into Spivey’s legal and equitable claims. (17 Fla., 886.) They were both notified by Spivey and his wife before they closed the bargain'that the property was in their possession under claim of interest and ownership, and that Spivey had only to paj' what he owed Ward to entitle him to a deed. They knew it from Ward, for they both heard it addi’essed to them on the very day the deed was executed and before it was written.
Dozier knew of Spivey’s interest as he himself show's by offering him the money to pay up Ward’s claim for the money due him on the land, and Morrisette testifies to this offer also.
The fact that Spivey said he had no 'legal title, and thought Ward could sell him out, can have no bearing upon the case. lie may have been as some laymen are, ignorant of 'equitable rights and remedies. Dozier and Morrisette both relied upon the record as showing the legal title in Ward, and rested upon that even after being notified that Spivey claimed property in the land, thus showing that they were equally ignorant that his equitable rights might be recognized by the courts. They “ thought Spivey ought to have somethingand Dozier tried to entrap him into a recognition-of Ward’s right to convey by endeavoring to get him to garnish the purchasers as for a claim *865against Ward. We have uo doubt from the evidence that both Dozier and Morrisette were fully informed of the relations of Spivey and Ward, growing out of the entry of the land in Ward’s name, and that they were ignorant only of Spivey’s equitable remedy.
The result of the whole facts is, that Ward from the time of the purchase was a creditor of Spivey for the amount loaned and advanced, and purchased the land for Spivey and at-his request. He then became a trustee of a resulting trust, holding the legal title in trust for Spivey and as a security for the money advanced for him. (Story’s Eq. Jur., §1201; 2 Black., U. S., 613; Tiff. & Bullard, 31.) Dozier and Morrisette had ample notice to charge them with the same trust, and they hold the legal title, as did Ward in.trust for Spivey, and only as a security for the same money owed by him to Waid. Spivey has the same rigljt to redeem from them that lie had to redeem .from Ward. He has also the same standing in equity to compel them to give him a'title that he .had as against Ward. Spivey’s position has not been changed. He will be entitled to a conveyance from the holders of the legal title on paying or tendering to them the amount due by his agreement with Ward.
The principles governing cases of this character are more fully discussed in Mathews vs. Porter, 16 Fla., 466; Lindsay vs. Mathews, 17 Fla., 575; McRae vs. McMinn, ib., 876; Runnels vs. Jackson, 1 How. Miss., 358; Boyd vs. McLean, 1 Johns. Ch., 582; Tiffany & Bullard on Trusts and Trustees, 31, 197.
A tender was made to Ward, who said he had sold and it was too late. We are not satisfied by the evidence that the deed had been then delivered or any part of the consideration paid, but we are satisfied that it was not too late when Dozier and Morrisette were notified by the complainant and *866his attorney for them to have prevented the delivery of the property which constituted “ the first payment.” Their conduct throughout the entire transaction savors very strongly of an effort to obtain the property of Spivey, worth $2,000, for a mere pittance, and according to Dozier’s testimony, Ward is paying their counsel out of the $700 to defend them in carrying .out this questionable enterprise.
The decree of the Chancellor is affirmed in all respects.